Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, palladium-copper in the reply filed on 5/19/2022 is acknowledged.  
The Examiner considered Applicant’s argument that the International Search Authority did not find lack of unity. Remarks pp. 1-2.
The Examiner respectfully submits that the Examiner is not bound to the findings of the International Search Authority.

The Examiner considered Applicant’s argument that the restriction does not address unity of invention between inventions I and III. Remarks p. 3.
The Examiner respectfully submits that the catalyst is the technical feature and is obviated by Atanasokski in the restriction requirement thus the shared technical feature between inventions I, II, and III is not special. Furthermore, the following obviousness rejection further buttresses the lack of unity of invention.

The Examiner considered Applicant’s argument that category 5 automatically entitles a product and process to have unity of invention and that there is substantial overlap between claims 1, 9, and 17. Remarks pp. 3-5.
The Examiner respectfully submits that there must be a special technical feature, which Atanasokski and the following obviousness rejection show there is not since Atanasokski obviates the metallic glass and the following obviousness rejection obviates not just the metallic glass but all of claim 1.

The requirement is still deemed proper and is therefore made final.

Claims 9-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1. It is unclear what happened to the singular in “one or more metallic glass structures” when the later limitation “the metallic glass structures” is recited due to the lack of antecedent basis. Thus this limitation is indefinite.
The Examiner suggests amending the latter to “the one or more metallic glass structures.”

Claim 4. This is rejected for similar reasons stated in the claim 1 rejection.

Claims 2-3 and 5-8. These claims are rejected for being dependent upon rejected claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Simon et al., U.S. Patent App. Pub. No. 2009/0316335 A1 [hereinafter Simon] in view of Taylor et al., U.S. Patent App. Pub. No. 2013/0150230 A1 [hereinafter Taylor], Ogawa, U.S. Patent App. Pub. No. 2005/0056446 A1, and Angelini, W.O. Int’l Pub. No. 2016/120700 A2.
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. The following references render this claim obvious.
I. Simon
A method for forming a catalyst (composite element may be used as an electrode; where it would can inherently act as a catalyst; Simon [0045], [0055]) comprising one or more metallic [ ] structures (nanowires; Simon abstract, [0026]-[0029]), the method comprising:
disposing a porous mold (alumina membrane 3; Simon [0029]-[0030], [0041], [0082], fig. 1) in a plating bath comprising one or more dissolved metal salts (electrolyte 1 with metal precursor with anions, which would be a metal salt; Simon [0021], [0023], [0082], fig. 1);
forming, via an electrodeposition process, the catalyst comprising the one or more metallic glass structures within pores of the porous mold, the electrodeposition process comprising applying a current to an anode disposed in the plating bath (electrolysis uses anode 5 which electrodeposits metal within the pores of alumina membrane 3; Simon [0020], [0023], [0082], fig. 1) … .
II. Metallic Glass – Taylor and Ogawa
Simon is silent on the metal being glassy (i.e. amorphous).
However, Simon’s metal must have some kind of structure, be it crystalline or glassy. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Ogawa teaches a method comprising electrodepositing an amorphous structure by “having a relatively high concentration, setting a sufficient separation between” the electrodes, “applying a high voltage to significantly increase a deposition rate, and further turning the current on and off.” Ogawa [0067].
Taylor teaches metallic glass displays high strength, hardness, elastic strain limit, and corrosion resistance. Taylor abstract, [0018], [0021].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Ogawa’s method comprising electrodepositing an amorphous structure in order to obtain high strength, hardness, elastic strain limit, and corrosion resistance as taught by Taylor.
III. Control - Angelini
Simon is silent on monitoring, via one or more sensors, one or more properties of the electrodeposition process during the application of the current; and controlling the one or more properties of the electrodeposition process based on the monitoring to adjust one or more characteristics of the metallic glass structures.
However, Angelini teaches a method comprising using a thermometer T1 to sense the temperature which then would control a heat exchanger to maintain the temperature. Angelini p. 8 ll. 20-26. Angelini teaches that the bath temperature affects the speed of deposition, thus controlling the temperature would help control the rate of deposition as well. Angelini p. 5 ll. 10-17. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Angelini’s temperature control method in order to maintain the temperature, which would in turn help control the rate of deposition.

Claim 2. The method of claim 1, wherein the one or more dissolved metal salts comprise palladium-based salts, platinum-based salts, gold-based salts, nickel-based salts, copper-based salts, or a combination thereof (palladium or copper, which may be deposited with salts). Simon [0021]-[0023], [0040], [0047].

Claim 3. The method of claim 1, wherein the one or more properties of the electrodeposition process comprise a temperature of the plating bath, a pressure within a tank in which the plating bath is disposed, a concentration of the one or more dissolved metal salts, a characteristic of the current applied to the anode, or a combination thereof (rejected for similar reasons stated in the claim 1 rejection).

Claim 4. The method of claim 3, wherein the controlling the one or more properties of the electrodeposition process to adjust the one or more characteristics of the metallic glass structures comprises adjusting a rate of formation of the one or more metallic glass structures within the pores of the porous mold, adjusting a composition of the one or more metallic glass structures, or both (rejected for similar reasons stated in the claim 1 rejection).

Claim 5. The method of claim 1, wherein the porous mold comprises a porous anodized aluminum oxide (AAO) nano-mold (alumina membrane obtained by anodic oxidation of aluminum; Simon [0030], fig. 1), and wherein the pores of the porous mold have a width of at least one (1) nanometer (nm) (200 nm). Simon [0079].

Claim 6. The method of claim 1, wherein the porous mold is disposed on a substrate (membrane 3 on cathode 2; Simon [0082], fig. 1), the method further comprising dissolving the porous mold (porous membrane dissolved; Simon [0010], claim 1), wherein the one or more metallic glass structures are disposed on a surface of the substrate after the porous mold is dissolved (nanowires formed and disposed on cathode; Simon abstract, [0083]-[0085], figs. 2-6).

Claim 8. Simon is silent on the method of claim 1, further comprising incorporating the catalyst comprising the one or more metallic glass structures into a fuel cell.
However, Taylor teaches a method comprising using fuel cells as a viable alternative over existing battery technology for portable electronic devices. Taylor [0002], [0019]. Taylor describes the shortcomings of the prior art but states that its “objectives are satisfied.” Taylor [0019].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified/substituted the aforementioned prior art’s method with Taylor’s method for fuel cells for portable electronic devices.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Simon in view of Taylor, Ogawa, and Angelini as applied to claim 1 above, and further in view of Abruna et al., W.O. Int’l Pub. No. 2017/015204 A1 [hereinafter Abruna].
Claim 7. The following references teach the claim.
I. Simon
The method of claim 1, wherein the one or more metallic glass structures comprise an alloy including at least a first metal … wherein the first metal comprises palladium (Pd), platinum (Pt), gold (Au), or a combination thereof (palladium). Simon [0021]-[0023], [0040], [0047]. 
II. Copper – Abruna and Taylor
Simon is silent on a second metal, wherein the second metal comprises copper (Cu), nickel (Ni), or a combination thereof.
But it would have been obvious to have used fuel cells as explained in the claim 8 rejection with Taylor.
Abruna teaches a method comprising using a copper-palladium alloy in fuel cells and comes with lower cost and has an activity better than either copper or palladium. Abruna abstract, [0011]-[0012], [0022], [0024].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Abruna’s method comprising using a copper-palladium alloy to lower cost and/or have better activity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794